Citation Nr: 0316834	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date, prior to February 18, 1999, 
for a 60 percent disability rating for hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active military service from April 1975 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Fort Harrison, Montana.  The M&ROC assigned 
a 60 percent disability evaluation for residuals of hepatitis 
C effective from May 23, 2001.  The veteran disagreed with 
the effective date.

The veteran presented oral testimony at a personal video 
conference hearing before the undersigned Veterans Law Judge 
in October 2001.  A copy of the hearing transcript is 
associated with the claims file.

In a January 2002 decision the Board, in pertinent part, 
assigned an effective date of February 18, 1999 for a 60 
percent disability rating for hepatitis.  The M&ROC 
effectuated the Board's decision in a January 2002 rating 
decision and notified the veteran by letter dated in January 
2002 regarding the entitlement amount and payment start date.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  The 
veteran, through an attorney representing him at that time, 
and the VA Office of General Counsel, representing the 
Secretary of VA, filed a Joint Motion for Remand.  They 
requested an order partially vacating and remanding the 
January 2002 decision of the Board insofar as it denied 
entitlement to an effective date prior to February 18, 1999, 
for the 60 percent rating for hepatitis.  

In August 2002, the CAVC ordered that the motion was granted 
and that part of the Board's decision that denied an 
effective date earlier than February 18, 1999, for a 60 
percent disability rating for hepatitis was vacated and the 
matter remanded.  The appeal as to the remaining issue was 
dismissed.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave it the discretion to perform internal development 
in lieu of remanding the case to the agency of original 
jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  

The Board requested medical records for treatment for 
hepatitis prior to February 18, 1999 and results of 
laboratory testing in September 1998 were obtained.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the U.S. Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the agency of 
original jurisdiction.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which ...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and requires a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

The case must be remanded to comply with due process 
requirements for review and to provide notice of the evidence 
obtained.  Moreover, the evidence received consisted only of 
laboratory test results and no treatment records.  A further 
search for treatment records should be made with a negative 
reply requested if no treatment records are found.  The Board 
notes that an entry in September 1998 at the San Diego VA 
Medical Center (VAMC) indicates that the veteran recently 
moved there.  Accordingly, a search for records should be 
made at the San Diego VAMC and the Fort Harrison VAMC.

In addition, the CAVC has held that section 5103(a), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Furthermore, VA has not issued a development letter 
consistent with the notice requirements of the VCAA on the 
issue of entitlement to an effective date earlier than 
February 18, 1999, for a 60 percent evaluation for hepatitis.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the M&ROC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 
2.  The M&ROC should furnish the 
appellant a development letter on the 
issue of entitlement to an effective date 
earlier than February 18, 1999, for a 60 
percent evaluation for hepatitis 
consistent with the notice requirements 
of the VCAA, as clarified by Quartuccio, 
supra. 

3.  The M&ROC should obtain the veteran's 
medical records for any treatment for 
hepatitis from the San Diego VAMC and the 
Fort Harrison VAMC for the period from 
January 1998 to February 1999.  These 
records should include Notes, Discharge 
Summaries, Consults, Lab Findings, 
Imaging, Procedures, Problem List, and 
Confirmed Diagnoses.  If no records are 
available, a negative reply is requested.

The M&ROC should review any additionally 
obtained evidence, to include the 
September 1998 laboratory test results to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
an effective date, prior to February 18, 
1999, for a 60 percent evaluation for 
hepatitis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the M&ROC.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


